PER CURIAM.
As to the issue on direct appeal, we reverse the decision of the Court of Appeals for the reasons stated in the dissenting opinion. Further, we conclude that the petition for discretionary review as to additional issues was improvidently allowed. This case is remanded to the Court of Appeals for remand to the North Carolina Industrial Commission for further findings of fact and conclusions of law on the issue of estoppel.
REVERSED AND REMANDED IN PART; DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.
Justice WAINWRIGHT did not participate in the consideration or decision of this case.